UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 ROYAL STYLE DESIGN, Inc. (Exact name of registrant as specified in its charter) Florida 74-3184267 (State or other jurisdiction of incorporation or organization) (IRS Employer ID No.) 2561 Forsythe Road, Unit D, Orlando, FL 32807 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(407)758-6801 Securities to be Registered Under Section 12(b) of the Act: None Securities to be Registered Under Section 12(g) of the Act: Common Stock, $0.001 Par Value (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) TABLE OF CONTENTS ITEM 1. Business. 4 ITEM 2. Financial Information. 8 ITEM 3. Properties. 12 ITEM 4. Security Ownership of Certain Beneficial Owners and Management. 13 ITEM 5. Directors and Executive Officers. 14 ITEM 6. Executive Compensation. 15 ITEM 7. Certain Relationships and Related Transactions, and Director Independence. 16 ITEM 8. Legal Proceedings. 16 ITEM 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters. 16 ITEM 10. Recent Sales of Unregistered Securities. 17 ITEM 11. Description of Registrant’s Securities to be Registered. 17 ITEM 12. Indemnification of Directors and Officers. 18 ITEM 13. Financial Statements and Supplementary Data. 21 ITEM 14. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 42 ITEM 15. Financial Statements and Exhibits. 42 SIGNATURES 43 PART I ITEM 1. Business. Background Royal Style Design, Inc. (“we”, “us”, the “Company” or “Royal Style Design”) was incorporated in the State of Floridaon July 7, 2006.We specialize in customized surface installation solutions for floors, walls and other parts of the home using wood, glass, stone and ceramic tile in custom designed homes throughout central Florida. We have one current project in the Bahamas. Our business is not seasonal. Since 2006, Royal Style Design has supplied tile, stone and wood surface installation services for new homes and homes being remodeled in the Central Florida area.Our principals, Nikolay Lobachev, our President and Chief Executive Officer, Dmitry Terikov, our Chief Operating Officer, and Ivan Sorokoumov, our Chief Financial Officer, have been working together as a team over the past seven years developing expertise and a broad experience in our business. Our managementtravels regularlyto Europe in order to keep up with the most up to date products and design styles, with the goal of being able to create designs that capture the styles, personalities and needs of the homeowner, with an emphasis on classic European design.We review the specific needs of our client and, based on those needs, recommend the best way to achieve for the client a one-of-a-kind design. Services Provided by Our Company We are a custom tile andstone installation company that specializes in ceramic, porcelain, marble, pavers and natural stone installation in existing structures for ceilings, bathrooms, walls, floors, kitchen counters, stairways, outside terraces and pool moldings. Most of the work we do is stonework on floors and walls. We also remodel kitchens (not including building or remodeling cabinets),showers and baths, and install wood andlaminate flooring. We do not build homes or additions, or install terraces or pools, or do structural work, but we do our surface installation in different materials in homes that have been constructed. We have started working in commercial buildings, mostly floors and walls. We serve a diverse range of residential clients and builders; most of our clients are builders, which accounted for approximately 95% of our revenues in 2007.We do not have any governmental clients. We use professionals with whom we work regularly to assist in the design and installation processes.
